11-69-ag
   Kamara v. Holder
                                                                                  BIA
                                                                           Schoppert, IJ
                                                                          A096 167 618
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Daniel Patrick Moynihan
   United States Courthouse, 500 Pearl Street, in the City of
   New York, on the 6th day of August, two thousand twelve.

   PRESENT:
                      ROSEMARY S. POOLER,
                      GERARD E. LYNCH,
                           Circuit Judges.1

   _______________________________________

   MOHAMED KAMARA,
            Petitioner,

                       v.                                 11-69-ag
                                                          NAC
   ERIC H. HOLDER JR., UNITED STATES
   ATTORNEY GENERAL, UNITED STATES
   DEPARTMENT OF JUSTICE, BOARD OF
   IMMIGRATION APPEALS,
            Respondents.
   _______________________________________


                1
               The Honorable Roger J. Miner, originally a member of the panel,
       died on February 18, 2012. The two remaining members of the panel, who are
       in agreement, have determined the matter. See 28 U.S.C. § 46(d); 2d Cir.
       IOP E(b); United States v. Desimone, 140 F.3d 457 (2d Cir. 1998).
FOR PETITIONER:        Brian I. Kaplan, New York, New York.

FOR RESPONDENTS:       Tony West, Assistant Attorney
                       General; Daniel E. Goldman, Senior
                       Litigation Counsel; Jonathan
                       Robbins, Attorney, Office of
                       Immigration Litigation, United
                       States Department of Justice,
                       Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Mohamed Kamara, a native and citizen of Sierra Leone,

seeks review of a November 23, 2010, order of the BIA,

affirming the December 9, 2008, decision of Immigration

Judge (“IJ”) Douglas B. Schoppert, which denied his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).     In re Mohamed

Kamara, No. A096 167 618 (B.I.A. Nov. 23, 2010), aff’g No.

A096 167 618 (Immig. Ct. N.Y. City Dec. 9, 2008). We assume

the parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we review the

IJ’s decision as supplemented by the BIA.     See Yang Chen v.

Gonzalez, 417 F.3d 268, 271 (2d Cir. 2005).     We review the


                             2
agency's factual findings under the substantial evidence

standard. See Aliyev v. Mukasey, 549 F.3d 111, 115 (2d Cir.

2008).

    Here, substantial evidence supports the agency’s

conclusion that conditions in Sierra Leone have

fundamentally changed such that Kamara’s fear that he will

be persecuted if returned to that country is no longer well

founded.   See Jalloh v. Gonzales, 498 F.3d 148, 151 (2d Cir.

2007) (finding that substantial evidence supported the BIA’s

finding that country conditions in Sierra Leone had changed

with the conclusion of the civil war).   As the agency found,

the U.S. Department of State’s 2007 Country Report on Human

Rights Practices for Sierra Leone (“2007 Country Report”)

indicated that “[i]n 2002, the devastating 11-year civil war

officially ended, and the government, backed by a United

Nations peacekeeping force (UNAMSIL), asserted control over

the whole country.”   Moreover, the agency reasonably

determined that the evidence in the record confirmed that

the Revolutionary United Front (“RUF”) rebel group had been

disarmed, demobilized, and disbanded, as the 2007 Country

Report indicated that “[d]uring the year the remaining

combatants who fought for the RUF, the rebel group that

started the country’s 11-year civil war . . . were sentenced

to death and were on death row at year’s end.”

                              3
    Kumara argues that “even if the RUF rebels have

disbanded, they possibly still live in the community and are

dangerous to someone like [him] who witnessed many

atrocities.”   Kamara’s argument is unavailing, however, as

there is no evidence in the record that the RUF rebel group

at whose hands Kamara testified he had suffered remains

active in Sierra Leone, or that former RUF members continue

to target civilians.   Accordingly, the agency reasonably

concluded that record evidence that the civil war had ended

and combatants were disarmed and disbanded established a

fundamental change in country conditions and rebutted

Kamara’s claim to a well-founded fear of future persecution.

See 8 C.F.R. § 208.13(b)(1);   Passi v. Mukasey, 535 F.3d 98,

101 (2d Cir. 2008).

    As the agency’s finding of changed country conditions

is supported by the record and is dispositive of Kamara’s

asylum claim, see 8 C.F.R. § 1208.13(b)(1)(i)(A), we need

not reach the agency’s alternative adverse-credibility and

nexus findings.

    Because Kamara was unable to show the objective

likelihood of persecution needed to make out an asylum

claim, he was necessarily unable to meet the higher standard

required to demonstrate his eligibility for withholding of

removal and CAT relief.   See Paul v. Gonzales, 444 F.3d 148,

                               4
156 (2d Cir. 2006); Gomez v. INS, 947 F.2d 660, 665 (2d Cir.

1991).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, Kamara’s January

7, 2011 motion for a stay of removal in this petition is

DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5